     Case 2:19-cv-00627-MCE-KJN Document 4 Filed 04/22/19 Page 1 of 3

 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   Drew M. Tate, State Bar No. 312219
 3   Email: dtate@fisherphillips.com
     FISHER & PHILLIPS, LLP
 4   621 Capitol Mall, Suite 1400
     Sacramento, CA 95814
 5   Telephone (916) 210-0400
     Facsimile (916) 210-0401
 6
     Attorneys for Defendants
 7   WARRIOR TRADING, INC.;
     and ROSS CAMERON
 8

 9                           IN THE UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     JEFFREY P. FORTIS, an individual,           Case No.: 2:19-cv-00627-MCE-KHN
12
                    Plaintiff,                   DEFENDANTS’ NOTICE OF
13                                               APPEARANCE
            v.
14
     WARRIOR TRADING, INC., a Delaware
15
     corporation; ROSS CAMERON, an
16   individual; and DOES 1 through 50,
     inclusive,
17                                               Removed:        April 12, 2019
                    Defendants.                  Trial Date:     None set
18

19

20

21

22

23

24

25

26

27

28


                                  DEFENDANTS’ NOTICE OF APPEARANCE
     FPDOCS 35301074.1
     Case 2:19-cv-00627-MCE-KJN Document 4 Filed 04/22/19 Page 2 of 3

 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that attorney Drew M. Tate hereby enters his appearance as
 3   counsel of record for Defendants WARRIOR TRADING, INC. and ROSS CAMERON
 4   (collectively “Defendants”):
 5
            Drew M. Tate, State Bar No. 312219
 6          Email: dtate@fisherphillips.com
            FISHER & PHILLIPS LLP
 7          621 Capitol Mall, Suite 1400
            Sacramento, CA 95814
 8          Telephone: (916) 210-0400
            Facsimile: (916) 210-0401
 9
            Please add Drew M. Tate to the Court’s record and ECF service list. All pleadings,
10
     discovery, correspondence, and other materials should be served upon Mr. Tate at the above-
11
     referenced address.
12

13   DATE: April 22, 2019                  FISHER & PHILLIPS LLP
14

15
                                           By: /s/ Drew M. Tate _______________________
16                                             Alden J. Parker, State Bar No. 196808
                                               Drew M. Tate, State Bar No. 312219
17
                                           Attorneys for Defendants
18                                         WARRIOR TRADING, INC.; and ROSS
                                           CAMERON
19

20

21

22

23

24

25

26

27

28

                                               1
                                DEFENDANTS’ NOTICE OF APPEARANCE
     FPDOCS 35301074.1
     Case 2:19-cv-00627-MCE-KJN Document 4 Filed 04/22/19 Page 3 of 3

 1                                   CERTIFICATE OF SERVICE
 2          I, the undersigned, am employed in the County of Sacramento, State of California. I am
 3   over the age of 18 and not a party to the within action; am employed with the law offices of
     Fisher & Phillips LLP and my business address is 621 Capitol Mall, Suite 1400, Sacramento, CA
 4   95814.

 5        On April 22, 2019, I served the foregoing document entitled DEFENDANTS’ NOTICE
     OF APPEARANCE, on all the appearing and/or interested parties in this action as follows:
 6

 7     Avi M. Attal                                     T:   (949) 812.4781
       Samuel Yu                                        F:   (949) 281-2105
 8     Mimi Ahn                                         E:   aattal@kahanafeld.com
       KAHANA & FELD, LLP                               E:   syu@kahanafeld.com
 9     3 Hutton Centre Drive, Suite 685                 E:   mahn@kahanafeld.com
       Santa Ana, CA 92707
10
                                                        Attorneys for Plaintiff
11                                                      JEFFREY P. FORTIS

12
             [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
13           via the United States District Court’s Electronic Filing Program on the designated
             recipients via electronic transmission through the CM/ECF system on the Court’s
14
             website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
15           to the filing party, the assigned judge, and any registered users in the case. The NEF will
             constitute service of the document(s). Registration as a CM/ECF user constitutes consent
16           to electronic service through the court’s transmission facilities.
17           [by MAIL] I am readily familiar with the firm's practice of collection and processing
18           correspondence for mailing. Under that practice it would be deposited with the U.S.
             Postal Service on that same day with postage thereon fully prepaid at Sacramento,
19           California in the ordinary course of business. I am aware that on motion of the party
             served, service is presumed invalid if postage cancellation date or postage meter date is
20           more than one day after date of deposit for mailing this affidavit.
21           FEDERAL - I declare that I am employed in the office of a member of the bar of this
22           Court at whose direction the service was made.

23           Executed April 22, 2019, at Sacramento, California.

24     Angela L. Eure                            By:     /s/ Angela L. Eure
       Print Name                                        Signature
25

26

27

28


                                            PROOF OF SERVICE
     FPDOCS 35301074.1
